Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
December 22, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00632-CV

      JAROD DOUET AND JASALYN MOSBEY-DOUET, Appellants

                                         V.

         PAPILLON ROMERO; DUSTIN FERGUSON D/B/A AACE
          INSPECTIONS; AND URE HOUSTON, LLC, Appellees

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-38090


                          MEMORANDUM OPINION

      This is an appeal from a partial summary judgment signed August 20, 2020.
On December 4, 2020, appellants filed a motion to dismiss the appeal “without
prejudice.” See Tex. R. App. P. 42.1. The motion states appellants have reviewed
the record and believe this court lacks appellate jurisdiction because the August 20,
2020 judgment is not final. Appellants asks that we grant their motion to dismiss
“without prejudice” to their appealing a final judgment in the trial court.

      The Texas Rules of Appellate Procedure speak of dismissals. They do not
describe dismissals as with or without prejudice. Therefore, we construe appellants’
motion as one for voluntary dismissal under Texas Rule of Appellate Procedure
42.1(a)(1). So construed, the motion is granted and the appeal is dismissed. Our grant
of appellants’ motion should not be construed as a conclusion regarding this court’s
appellate jurisdiction.

                                   PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain




                                          2